Order setting aside the verdict of the jury against defendant Theatre Zone Realty Co., Inc., dismissing the complaint and directing judgment in favor of said defendant, and setting aside the verdict of the jury as against the defendant Hotel Lincoln Properties, Inc., and granting a new trial to said defendant, reversed upon the law and the facts, with costs, verdict reinstated and judgment directed to be entered thereon in favor of plaintiff and against both defendants, with costs, upon condition that plaintiff, within ten days from service of a copy of the order entered herein, stipu*765lates to reduce the verdict to the sum of $100,000. In the event that plaintiff fails to so stipulate, the order as to the defendant Theatre Zone Realty Co., Inc., is reversed upon the law and the facts, and a new trial granted, costs to abide the event, and as to the defendant Hotel Lincoln Properties, Inc., the order is unanimously affirmed, with costs to abide, the event. We are of opinion that there was sufficient evidence of defective construction to warrant the submission of the case to the jury as against defendant Theatre Zone Realty Co., Inc. Lazansky, P. J., Young, Hagarty, Carswell and Tompkins, JJ., concur.